Citation Nr: 1726446	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1970 to March 1972.  His awards and decorations include the Purple Heart.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the Veteran's claim for service connection for PTSD.  

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence).  38 C.F.R. § 3.156(c) (2016).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

In this case, the RO received a copy of an official service department record in August 2010.  This record consists of an October 1971 General Order that shows the Veteran was awarded the Purple Heart for his service in Vietnam, which is pertinent to his claim.  The Board also notes that the October 1971 General Order was in existence and not previously associated with the claims file at the time of the February 2006 rating decision.  Therefore, 38 C.F.R. § 3.156(c) applies, the February 2006 rating decision is not final, the September 2012 notice of disagreement (NOD) was timely, and the claim will be reconsidered on the merits.  

The Board also notes that the issue on appeal was characterized by the RO as entitlement to service connection for PTSD.  However, VA medical records indicate that the Veteran has also been diagnosed with depression and a depressive disorder not otherwise specified.  Therefore, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).  

In his August 2013 substantive appeal, the Veteran requested a hearing before the Board.  He was scheduled for a hearing in March 2016; however, he did not report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

In April 2016, the Board remanded the claim to the RO for further development. 


FINDING OF FACT

The Veteran has been diagnosed with PTSD and depressive disorder due at least in part to combat stressors. 


CONCLUSION OF LAW

The criteria for service connection for a PTSD and depressive disorder are met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the benefit sought in full, further discussion of the VCAA is unnecessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

As noted, the Veteran received the Purple Heart.  This is one of the decorations that are considered evidence of combat participation.  VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017).  The fact that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD specifically requires medical evidence diagnosing this disorder based on examination findings and in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304 (f), 4.125(a).  If a veteran engaged in combat and the claimed stressor is related to combat, the veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f)(2).

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the provisions of this amendment were not intended to apply to claims that had been certified for appeal to the Board on or before August 4, 2014, see id., and this case was certified in June 2014, the Board will not consider them in this decision.

With regard to both PTSD and other psychiatric disorders, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection in this case in November 2005.

The Veteran contends that he has a current psychiatric disability, to include PTSD, due to combat related stressors.  

In the June 1970 induction report of medical history, the Veteran reported that he never attempted suicide, did not have frequent trouble sleeping, no frequent or terrifying nightmares, no depression or excessive worry, and no nervous trouble of any sort.  In his March 1972 separation report of medical examination, the examiner noted a normal clinical evaluation for a psychiatric problem.  

Medical treatment records reveal that in August 2010, the examiner reviewed the Veteran's medical records and found no diagnosis of PTSD, and no acute mental health concerns.  He was diagnosed with depressive disorder.  The Veteran was previously diagnosed with nightmares, which the examiner stated may or may not be indicative of PTSD.  The Veteran reported that he had depressed mood, anxiety, nightmares, and sleep-pattern disturbance.  He further reported old fears and emotions resurfacing because of his family member in Afghanistan.   

In September 2010, the Veteran was diagnosed with depressive disorder, not otherwise specified (NOS); pending legal and PTSD.  He was also noted to have moderate anxiety.  At the time of the examination, the Veteran reported that his mood was "so-so" and he had problems with sleeping.  He reported that he received about three and a half to four hours of sleep a night, and was having nightmares and flashbacks.  He reported that each engagement in Vietnam was hard because he did not want to die there.  His military occupational specialties (MOSs) were a gunner and a truck driver providing convey security.  He reported being under fire and witnessing other soldiers get injured.  He also reported that he was facing a real possibility of prison for charges incurred.  The examiner noted that his mood was depressed, anxious; his appearance was groomed with good hygiene; his behavior was interactive; his thought processes were logical, goal oriented; he had no delusions, obsessions or hopelessness; he had no hallucinations or dissociative experiences; he was not suicidal or had homicidal ideations; and his affect was mood congruent.  His problems were noted to be a history of military-associated psychologically traumatic experiences; stigma of mental illness; limited support system; pending sentencing for his charges; and social isolation.

These diagnoses of PTSD and depressive disorder based on the Veteran's combat stressors, which were made after examination by a VA psychiatrist, are entitled to significant probative weight.

In March 2012, the Veteran underwent a VA examination.  The examiner found that the Veteran did not have a mental disorder diagnosis.  She stated that although the Veteran had reported stressor events that met criterion A, and reported some symptoms of hypervigilance, restlessness, impaired sleep, and quickness to anger, his presentation did not meet full DSM-V criteria for a diagnosis of PTSD.  The examiner noted that the Veteran's psychosocial and environmental problems included an upcoming trial for the murder of his nephew.  His affect was mildly restricted; his mood was euthymic with episodes of sadness; his thought process was normal, logical, and goal directed; his thought content was unremarkable with no delusions, obsessions, suicidal intent or ideation, and homicidal intent or ideation; he was oriented to person, time, place; and his insight, judgment, and memory were all adequate.  The Veteran experienced recurrent and distressing recollections of the event, including images, thoughts or perceptions.  No persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness was noted.  The persistent symptoms of increased arousal, not present before the trauma, were difficulty falling or staying asleep and irritability or outbursts of anger.  

During the examination, the Veteran reported difficulty sleeping, and stated that he got five to seven hours of sleep.  The Veteran reported that he stayed to himself, but was friendly with people at work.  He reported that he had trouble with being fidgety and antsy.  He stated that he was impatient and got angry quickly.  He also reported stressors he experienced in Vietnam that the examiner found was related to the Veteran's fear of hostile military or terrorist activity and his response involved intense fear, helplessness or horror.  The Veteran reported that he used to have significant depressive symptoms, but that he usually felt fine.  He explained that once or twice a week he had symptoms for a short time, but then not again for a few weeks.  

In May 2016, the Veteran underwent a VA examination where the examiner noted that the Veteran was previously diagnosed with PTSD and depressive disorder, NOS.  The examiner found that based on the examination and records review, the Veteran did not have a diagnosis of PTSD that conforms to the DSM-V criteria; his symptoms did not meet the diagnostic criteria for PTSD under DSM-V; and he did not have a mental disorder that conformed to DSM-V.  The Veteran reported some mild, subclinical symptoms (i.e., mild hypervigilance, mild startle, sporadic distressing thoughts and sporadic distressing dreams), but these symptoms did not result in clinically significant functional impairment or distress, and thus did not meet the full criteria for a diagnosis of PTSD (Psychiatric Assessment dated 09/30/2010 did not result in identification of functional impairment).  The examiner also found that the Veteran presented as a fairly high functioning individual as he has been able maintain employment and a number of healthy relationships.  The examiner further explained that the depressive disorder that was diagnosed in September 2010 was more likely than not due to legal problems at that time.  She opined that the Veteran's symptoms have resolved to the point that the Veteran no longer meets full diagnostic criteria for a depressive disorder.  He did not receive any treatment since 2010, and a review of his STRs was negative for psychiatric symptoms or treatment.  The examiner noted that the Veteran's mood was mild, subclinical; he had no anhedonia; his insomnia was mild, subclinical; he had good self-esteem; no guilt; no hopelessness; infrequent passive thoughts of death; and no suicidal/homicidal ideation.  The Veteran was noted to have mild, subclinical anxiety.  His affect was normal; mood euthymic; thought process was normal, logical and goal oriented; and he was oriented to person, time, and place.  The examiner noted that the Veteran directly experienced traumatic events that occurred to others while in service.  

The Veteran reported that while in Vietnam, his unit put themselves between convoys and enemy fire, and was injured as a result.  He stated that he was fearful "every day, every moment."  The Veteran reported that he "hides anger."  He reported that he has sporadic distressing dreams (incoming mortar rounds) every seven to ten day.  He stated that distressing memories of his service in Vietnam usually occurred during spring, and coincided with when he had most of his experiences on "the gun truck" while serving in Vietnam.  He reported that he had problems with frequent waking up and gets seven-eight hours of broken sleep per night.  

Upon review of the evidence of record, the Board finds that service connection for PTSD and depressive disorder are warranted.  There are multiple medical opinions as to whether the Veteran has had PTSD and depressive disorder due to combat stressors during the pendency of the claim.  Each opinion is based on examination findings by trained mental health care professionals and therefore entitled to significant probative weight.  While there were other possible sources identified by the VA examiners as causes of the Veteran's psychiatric disorders, there is no requirement in the statutes or regulations pertaining to PTSD or other psychiatric disorders that the current disability be due entirely to combat stressors or military service.  The evidence is thus approximately evenly balanced on the question of whether the Veteran has PTSD and depressive disorder due to his military service to include combat stressors.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD and depressive disorder is warranted. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for PTSD and depressive disorder is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


